FILED
                           NOT FOR PUBLICATION                             DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50311

              Plaintiff - Appellee,              D.C. No. 2:12-cr-01048-PA-1

  v.
                                                 MEMORANDUM*
SYED QAISAR MADAD,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                          Submitted December 11, 2014**
                              Pasadena, California

Before: SILVERMAN, BEA, and CHRISTEN, Circuit Judges.

       Syed Madad appeals the sentence imposed following his convictions for

wire fraud under 18 U.S.C. § 1343 and tax fraud under 26 U.S.C. § 7206(1). We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
have jurisdiction under 28 U.S.C. § 1291, and we affirm.1

1.      Madad argues the district court should not have applied a two-level

“sophisticated means” enhancement under U.S. Sentencing Guideline §

2B1.1(b)(10)(C). The commentary to Guideline § 2B1.1 explains that

“‘sophisticated means’ means especially complex or especially intricate offense

conduct pertaining to the execution or concealment of an offense.” U.S.S.G. §

2B1.1, cmt. 9(B). Madad generated detailed, fabricated account statements and

reports for several years; invented a non-existent IRS investigation to buy time to

satisfy an investor’s withdrawal request; and when other investors became

concerned, produced more fake documents purporting to show that their money

was safe in an account with UBS. Madad’s scheme was sufficiently complex to

support applying the sophisticated means enhancement. See, e.g., United States v.

Tanke, 743 F.3d 1296, 1307 (9th Cir. 2014) (affirming enhancement where

defendant attempted to cover up embezzlement by falsifying invoices and other

records to make payments appear legitimate); United States v. Horob, 735 F.3d

866, 872 (9th Cir. 2013) (affirming enhancement where defendant secured loans

using cattle he did not own and covered up scheme by manipulating people to lie



        1
              The parties are familiar with the facts, so we will not recount them
here.

                                           2
for him, transferring funds between accounts, and fabricating numerous

documents).

2.    Madad also argues the Guideline should be read to apply only to

telemarketing or similar schemes. We disagree. In the Telemarketing Fraud

Prevention Act of 1998, Congress directed the Commission to “provide an

additional appropriate sentencing enhancement if the offense involves

sophisticated means, including but not limited to, sophisticated concealment efforts

such as perpetrating the offense from outside the United States.” Pub. L. No. 105-

184, § 6(c)(2),112 Stat. 520 (1998). But the Sentencing Commission has

considerable discretion to adopt guidelines for federal offenses as long as they are

not inconsistent with congressional directives. United States v LaBonte, 520 U.S.

751, 757 (1997). The sophisticated means enhancement is not at odds with any

Congressional directive.

3.    Finally, Madad argues Guideline § 2B1.1(b)(10)(C) is unconstitutionally

vague. Unless the First Amendment is implicated, we examine vagueness under

the circumstances of the case. United States v. Purdy, 264 F.3d 809, 811 (9th Cir.

2001). Because Madad’s scheme clearly qualifies as “sophisticated means” under

Guideline § 2B1.1(b)(10)(C), the Guideline provided sufficient notice that his




                                          3
conduct could result in a sentencing enhancement. Guideline § 2B1.1(b)(10)(C) is

not vague as applied to Madad’s case.

      AFFIRMED.




                                        4